Case 18-00235-mdc                 Doc 275        Filed 12/16/20 Entered 12/16/20 16:09:50                               Desc Main
                                                Document Page 1 of 41



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     In re                                                              CHAPTER 7

     WORLEY & OBETZ, INC., et al.,1                                     Case No. 18-13774 (MDC)
                                                                        (Jointly Administered)
                                 Debtors.

     CHRISTINE C. SHUBERT, Chapter 7
     Trustee for the Estates of Worley & Obetz,
     Inc., et al.;
                           Plaintiff,                                   Adv. No. 18-00235 (MDC)

                               vs.

     ROBERT SETH OBETZ, an individual;
     ROBERT W. OBETZ, JR., an individual;
     JEFFREY B. LYONS, an individual;
     JUDITH A. AVILEZ, an individual;
     KAREN L. CONNELLY, an individual;
     MARJORIE S. OBETZ, an individual;
     MELISSA OBETZ, an individual;
     JULIE LYONS, an individual;
     MOLLY S. OBETZ, an individual;
     SAMUEL J. OBETZ, an individual;
     HOWARD W. CRAMER, JR., an
     individual;
     KATHLEEN A. CRAMER, an
     individual;
     MICHELE K. KLUSEWITZ, a/k/a
     MICHELE KELLY, an individual;
     149 DOE RUN ROAD, LP, a
     Pennsylvania limited partnership;
     149 DOE RUN ROAD, GP, LLC, a
     Pennsylvania limited liability company;
     202 GREENFIELD, LP, a Pennsylvania
     limited partnership;
 1
   The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Worley & Obetz, Inc.
 (6576) (Case No. 18-13774-MDC); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-MDC); (iii) RPHAC, Inc. (9625) (Case
 No. 18-13776-MDC); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-MDC); (v) Advance Air, Inc. (8111) (Case No.
 18-13778-MDC); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-13779-MDC); (vii) Amerigreen Electricity, LLC
 (8977) (Case No. 18-13780-MDC); (viii) Amerigreen Hedging Services, LLC (8549) (Case No. 18-13781-MDC); (ix) Amerigreen
 Lubricants, LLC (7489) (Case No. 18-13782-MDC); (x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-MDC); and
 (xi) Amerigreen Propane, LLC (Case No. 18-13784-MDC).
Case 18-00235-mdc               Doc 275      Filed 12/16/20 Entered 12/16/20 16:09:50                       Desc Main
                                            Document Page 2 of 41



     202 GREENFIELD GENERAL, LLC, a
     Pennsylvania limited liability company;
     535 STIEGEL VALLEY ROAD, LLC, a
     Pennsylvania limited liability company;
     DOE RUN ROAD, LLC, a Pennsylvania
     limited liability company;
     OL PARTNERS, LLC, a Pennsylvania
     limited liability company;
     G-FORCE SPORTFISHING, INC., a
     Delaware corporation;
     JW BISHOP PROPERTIES, LLC, a
     Pennsylvania limited liability company;
     LYONS & OBETZ,
     a Pennsylvania general partnership;
     JSB RETENTION, LLC, a Pennsylvania
     limited liability company;
     SETH ENERGY, LLC, a Pennsylvania
     limited liability company; and
     SHIPLEY ENERGY COMPANY, a
     Pennsylvania corporation;

                             Defendants.


                    ORDER APPROVING THE SETTLEMENT AGREEMENT
                BY AND AMONG THE CHAPTER 7 TRUSTEE AND DEFENDANTS

            Upon consideration of the motion of Christine C. Shubert (the “Trustee”),2 the Chapter 7

 Trustee for the jointly administered estates of Worley & Obetz, Inc., et al. (the “Debtors”), for

 entry of an order approving the Settlement Agreement (the “Agreement”) by and among the

 Trustee, and Defendants Jeffrey B. Lyons, Julie H. Lyons, Judith A. Avilez, Robert Seth Obetz,

 Robert W. Obetz, Jr., Marjorie S. Obetz, Melissa Obetz, Molly Obetz, Samuel J. Obetz, Howard

 W. Cramer, Jr., Kathleen A. Cramer, Lyons & Obetz, 202 Greenfield General LLC, 202

 Greenfield, LP, Doe Run Road, LLC, 149 Doe Run Road, LP, 149 Doe Run Road GP, LLC, JW

 Bishop Properties LLC, 535 Stiegel Valley Road, LLC, OL Partners, LLC, G-Force Sportfishing,



 2
     Capitalized terms not otherwise defined herein shall have their meanings as defined in the Motion and the Agreement.


                                                             2
 111619196.v3
Case 18-00235-mdc         Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50               Desc Main
                                     Document Page 3 of 41



 Inc., and JSB Retention LLC (collectively, the “Defendants,” and together with the Trustee, the

 “Parties”), pursuant to Fed. R. Bankr. P. 9019 (the “Motion”); and the Court having considered

 the Motion and determined that (i) it has jurisdiction over the matters raised in the Motion pursuant

 to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii)

 the relief requested in the Motion is in the best interests of the Debtors, their estates and creditors;

 (iv) proper and adequate notice of the Motion and the relief requested therein has been given and

 no other or further notice is necessary; and (v) upon the record herein, after due deliberation

 thereon, good and sufficient cause appearing theMDCore,

         THE COURT FINDS AND CONCLUDES, based on the information set forth in the

 Motion and the Agreement, and any hearings held thereon:

         A.     The Court has jurisdiction over these cases pursuant to 28 U.S.C. § 1334(b).

         B.     Due and adequate notice of the Motion has been given to all parties entitled thereto,

 and no other further notice is necessary or required.

         C.     A reasonable opportunity to object or to be heard regarding the relief requested in

 the Motion has been afforded to all interested persons and entities. The sole objection to the

 Motion was a Limited Objection filed on behalf of Doe Run Realty Partners, LP (“Doe Run LP”).

         D.     The terms in the Agreement are the result of good faith, arms-length negotiations

 between the Parties and were not achieved by collusion.

         THEMDCORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

         1.     The Motion is GRANTED as set forth herein.

         2.     The Agreement by and among the Trustee and the Defendants settling any and all

 disputes between the Parties as to the Adversary Action (as more fully set forth therein), attached




                                                    3
 111619196.v3
Case 18-00235-mdc         Doc 275    Filed 12/16/20 Entered 12/16/20 16:09:50              Desc Main
                                    Document Page 4 of 41



 hereto as Exhibit “A” and incorporated by reference herein, is hereby approved pursuant to Fed.

 R. Bankr. P. 9019, subject to the reservation of rights set forth in paragraph 3 of this Order.

         3.     The transfer of the rights, titles, and interests of Defendants Robert Seth Obetz and

 Jeffrey B. Lyons in and to OL Partners, LLC (“OL Partners”) and all assets owned by OL Partners

 as provided under the Agreement shall be subject to the applicable rights and interests, if any, of

 Doe Run LP, its general and limited partners, and the equity owners of such general and limited

 partners under the formation and governing documents pertaining to Doe Run LP and its general

 and limited partners, applicable law, or otherwise. All such rights and interests, if any, and all

 objections of such parties to any subsequent motion by the Trustee to sell or otherwise transfer the

 OL Partners interests of Defendants Robert Seth Obetz and Jeffrey B. Lyons are specifically

 preserved. Notwithstanding anything herein to the contrary, the Trustee expressly reserves all

 rights and legal arguments in connection with any disposition of the rights, titles, and interests of

 Defendants Robert Seth Obetz and Jeffrey B. Lyons in and to OL Partners under the Bankruptcy

 Code.

         4.     All proceeds from the Trustee’s disposition of the Properties shall be allocated and

 deposited in the bank account for Debtor Worley & Obetz, Inc. For the avoidance of doubt, nothing

 herein shall affect the allocations and distribution set forth in the Order Approving the Settlement

 Agreement and Release by and Among the Chapter 7 Trustee, Julie H. Lyons, Jeffrey B. Lyons,

 and Fulton Bank [D.N. 840] regarding 40127 Fenwick Avenue.

         5.     The Settlement Payments shall be allocated and deposited as follows:

                    x   USLI payment of $1,640,000.00 – Debtor Worley & Obetz, Inc.

                    x   Travelers payment of $650,000 – Debtor Amerigreen Energy, Inc.




                                                   4
 111619196.v3
Case 18-00235-mdc          Doc 275    Filed 12/16/20 Entered 12/16/20 16:09:50            Desc Main
                                     Document Page 5 of 41



          6.     Notwithstanding Fed. R. Bankr. P. 6004, this Order shall be effective and

 enforceable immediately upon entry and its provisions shall be self-executing.

          7.     The Court shall retain jurisdiction over any matter arising from, and/or related to,

 this Order or the relief granted herein.




 Dated:    December 16, 2020            ________________________________________________
                                        MAGDELINE D. COLEMAN
                                        CHIEF U.S. BANKRUPTCY JUDGE




                                                  5
 111619196.v3
Case 18-00235-mdc   Doc 275    Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                              Document Page 6 of 41



                                 Exhibit “A”
Case 18-00235-mdc              Doc 275       Filed 12/16/20 Entered 12/16/20 16:09:50                          Desc Main
                                            Document Page 7 of 41



                                         SETTLEMENT AGREEMENT

         This Settlement Agreement (the “Agreement”) is made October __, 2020, by and among
 Christine C. Shubert, solely in her capacity as the Chapter 7 Trustee (the “Trustee”) for the jointly
 administered estates of Worley & Obetz, Inc., et al. (the “Debtors” 1 ), on the one hand, and
 Defendants, Jeffrey B. Lyons, Julie H. Lyons, Judith A. Avilez, Robert Seth Obetz, Robert W.
 Obetz, Jr., Marjorie S. Obetz, Melissa Obetz, Molly Obetz, Samuel J. Obetz, Howard W. Cramer,
 Jr., Kathleen A. Cramer, Lyons & Obetz, 202 Greenfield General LLC, 202 Greenfield, LP, Doe
 Run Road, LLC, 149 Doe Run Road, LP, 149 Doe Run Road GP, LLC, JW Bishop Properties
 LLC, 535 Stiegel Valley Road, LLC, OL Partners, LLC, G-Force Sportfishing, Inc., and JSB
 Retention LLC, on the other (collectively, “Defendants,” with the Trustee, the “Parties”).

                                                      RECITALS

                                     Bankruptcy Procedural Background

          A.     On June 6, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition
 for relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the
 Eastern District of Pennsylvania (the “Bankruptcy Court”).

       B.      On the same day, the Office of the United States Trustee appointed the Trustee as
 Chapter 7 Trustee, which appointment remains in effect.

        C.      On June 19, 2018, the Bankruptcy Court entered an order directing the joint
 administration of the Debtors’ bankruptcy cases for procedural purposes only pursuant to Fed. R.
 Bankr. P. 1015(b).

        D.      Prior to the Petition Date, Jeffrey B. Lyons (“Mr. Lyons”) was the Chief
 Executive Officer of Debtor Worley & Obetz, Inc. (“W&O”) until May 15, 2018, when he was
 terminated for cause.

                                    55 Doe Run Road, Manheim, PA 17545

        E.     On or about March 22, 2002, Mr. Lyons, Robert Seth Obetz, Molly Obetz, and
 Samuel J. Obetz, formed Lyons & Obetz, a Pennsylvania general partnership, for the stated
 purpose of buying and selling real estate.

        F.     On or about March 22, 2002, Lyons & Obetz purchased the real property and
 improvements at 55 Doe Run Road, Manheim, Pennsylvania (“55 Doe Run Road”) for


 1
   The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Worley &
 Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii) RPHAC,
 Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v) Advance
 Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-13779-REF);
 (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-REF); (viii) Amerigreen Hedging Services, LLC (8549)
 (Case No. 18-13781-REF); (ix) Amerigreen Lubricants, LLC (7489) (Case No. 18-13782-REF); (x) Amerigreen Natural
 Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen Propane, LLC (Case No. 18-13784-REF).

                                                              1
 114848909.v2
Case 18-00235-mdc         Doc 275    Filed 12/16/20 Entered 12/16/20 16:09:50            Desc Main
                                    Document Page 8 of 41



 $1,600,000.00.

         G.       W&O paid the down payment for the purchase of 55 Doe Run Road.

        H.      On or about September 11, 2006, Lyons & Obetz obtained a loan from Fulton Bank,
 N.A. (“Fulton Bank”) in the amount of $1,360,000.00 to pay the balance of the purchase price of 55
 Doe Run Road (the “55 Doe Run Road Loan”). W&O guaranteed the repayment of the 55 Doe Run
 Road Loan.

                             41 Doe Run Road, Manheim, PA 17545

       I.     On or about June 29, 2007, Lyons & Obetz purchased the real property and
 improvements at 41 Doe Run Road, Manheim, Pennsylvania (“41 Doe Run Road”) for
 $350,000.00.

         J.    W&O paid the down payment for Lyons & Obetz’s purchase of 41 Doe Run Road
 in the amount of $35,000.00.

         K.     Lyons & Obetz obtained a mortgage loan from Fulton Bank to finance the balance
 of the purchase price for 41 Doe Run Road in the amount of $230,000.00 (the “41 Doe Run Road
 Loan”). W&O guaranteed the repayment of the 41 Doe Run Road Loan.

                        40127 Fenwick Avenue, Fenwick Island, DE 19944

         L.    In May 2009, Robert Seth Obetz, Melissa Obetz, Mr. Lyons, and Julie H. Lyons
 (“Ms. Lyons”), purchased a vacation rental property located at 40127 Fenwick Avenue, Fenwick
 Island, Delaware (“40127 Fenwick Avenue”).

       M.         W&O paid $540,000.00 as the down payment on the purchase of 40127 Fenwick
 Avenue.
                            202 Greenfield Road, Manheim, PA 17601

       N.     On or about November 25, 2009, W&O purchased the real property and
 improvements located at 202 Greenfield Road, Manheim, Pennsylvania (“202 Greenfield Road”).

       O.    W&O purchased 202 Greenfield Road, in part, with a $1,120,000.00 purchase-
 money mortgage loan from Fulton Bank (the “202 Greenfield Road Loan”).

        P.     On or about April 3, 2012, Robert Seth Obetz, as the sole limited partner, and 202
 Greenfield General LLC, as the general partner, formed 202 Greenfield, LP.

         Q.     On or about August 30, 2013, 202 Greenfield, LP purchased the real property and
 improvements at 202 Greenfield Road from W&O for $1,374,253.00. Fulton Bank agreed to
 transfer the 202 Greenfield Road Loan from W&O to 202 Greenfield, LP.




                                                 2
 114848909.v2
Case 18-00235-mdc       Doc 275    Filed 12/16/20 Entered 12/16/20 16:09:50          Desc Main
                                  Document Page 9 of 41



        R.     W&O paid all the closing costs for the transfer of 202 Greenfield Road to 202
 Greenfield, LP and W&O did not retain equity in 202 Greenfield Road at the time of the transfer
 to 202 Greenfield, LP.

        S.     As part of the payment for 202 Greenfield Road, on or about August 30, 2013,
 W&O and 202 Greenfield, LP entered into a Promissory Note, whereby 202 Greenfield, LP agreed
 to pay W&O the principal sum of $386,867.50, together with interest at 3.950% per year, in
 monthly installments of $3,908.88 until the principal and interest were paid in full (the “202
 Greenfield, LP Promissory Note”).

        T.     As of July 13, 2018, the total amount due from 202 Greenfield, LP to W&O under
 the 202 Greenfield, LP Promissory Note is $235,946.94.

                           62 Doe Run Road, Manheim, PA 17545

       U.    On or about November 16, 2007, Robert Seth Obetz and Mr. Lyons formed Doe
 Run Road, LLC and are the only members.

         V.    On or about December 29, 2009, Doe Run Road, LLC purchased the real property
 and improvements at (i) 52 Doe Run Road, Manheim, Pennsylvania 17545 (“52 Doe Run Road”),
 (ii) 56 Doe Run Road, Manheim, Pennsylvania 17545 (“56 Doe Run Road”), (iii) 60 Doe Run
 Road, Manheim, Pennsylvania 17545 (“60 Doe Run Road”), and (iv) 62 Doe Run Road Manheim,
 Pennsylvania 17545 (“62 Doe Run Road” and together with 52 Doe Run Road, 56 Doe Run Road,
 and 60 Doe Run Road, the “Doe Run Road Property”) for $1,800,000.00.

        W.     W&O paid the approximate sum of $227,000.00 to the seller as a down payment
 and closing costs for the Doe Run Road Property, and the remainder of the purchase price was
 financed through a mortgage loan issued by Fulton Bank to Doe Run Road, LLC in the amount of
 $1,400,000.00 (the “Doe Run Road Property Loan”). W&O guaranteed repayment of the Doe Run
 Road Property Loan.

       X.     On or about May 4, 2012, Doe Run Road, LLC transferred, without consideration,
 60 Doe Run Road, Manheim Pennsylvania to OL Partners, LLC – an entity that Robert Seth Obetz
 and Mr. Lyons wholly own and control.

       Y.    Additionally, in October 2015, Doe Run Road LLC sold 52 and 56 Doe Run Road,
 Manheim, Pennsylvania to a third party for approximately $350,000.00.

                           45 Doe Run Road, Manheim, PA 17545

         Z.     On or about October 26, 2015, Doe Run Road LLC purchased the real property
 located at 45 Doe Run Road, Manheim, Pennsylvania, 17545 (“45 Doe Run Road”) in cash using
 a cash advance from W&O in the amount of $300,000.00.




                                               3
 114848909.v2
Case 18-00235-mdc       Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50         Desc Main
                                  Document Page 10 of 41



                           149 Doe Run Road, Manheim, PA 17545

        AA. On or about July 20, 2011, 149 Doe Run Road GP, LLC, as general partner, and
 Robert Seth Obetz, as the limited partner, formed 149 Doe Run Road, LP.

         BB. Robert Seth Obetz is the managing member of 149 Doe Run Road GP, LLC and is
 the sole limited partner of 149 Doe Run Road, LP. 149 Doe Run Road GP, LLC owns 1% of 149
 Doe Run Road, LP.

        CC. On or about July 29, 2011, 149 Doe Run Road, LP purchased the real property and
 improvements at 149 Doe Run Road, Manheim, Pennsylvania (“149 Doe Run Road”) for the sum
 of $850,000.00.

        DD. W&O advanced $85,000.00 as the down payment to 149 Doe Run Road, LP and
 the remainder of the purchase price was financed with a mortgage loan issued by Fulton Bank to
 149 Doe Run Road, LP (the “149 Doe Run Road Loan”), which was guaranteed by W&O.

                            316 and 318 North Elmer Avenue and
                        413, 415, 417 North Lehigh Avenue, Sayre, PA

        EE.    On or about February 11, 2013, Seth and Melissa Obetz formed JW Bishop
 Properties LLC and are its sole members.

         FF.     On or about February 11, 2013, JW Bishop Properties LLC purchased real property
 located at 316 and 318 North Elmer Avenue and 413, 415, and 417 North Lehigh Avenue, in Sayre
 Pennsylvania (the “Sayre Property”) for $678,000.00.

        GG. On February 4, 2013, W&O loaned the entire purchase price for the Sayre Property
 to JW Bishop Properties LLC pursuant to a promissory note (the “JW Bishop Promissory Note”).

       HH. As of July 13, 2018, the total amount due and owing from JW Bishop Properties,
 LLC to W&O under the JW Bishop Promissory Note is $371,605.37.

                                    Summit Insurance Ltd.

         II.    On or about June 27, 2009, Mr. Lyons, Robert Seth Obetz, and Robert W. Obetz,
 Jr., formed JSB Retention, LLC, and are its sole members.

        JJ.    On or about July 28, 2009, W&O and JSB Retention, LLC entered into a
 Subscription Agreement with Summit Insurance Ltd. (“Summit”), whereby W&O, Mr. Lyons,
 Robert Seth Obetz, Robert W. Obetz, Jr. and/or JSB Retention, LLC, purchased shares in Summit.




                                               4
 114848909.v2
Case 18-00235-mdc        Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50           Desc Main
                                   Document Page 11 of 41



                            Commencement of the Adversary Action

         KK. On October 15, 2018, the Trustee commenced an adversary action against the Obetz
 Parties, among other defendants, in the Bankruptcy Court, which case is captioned as Christine C.
 Shubert v. Robert Seth Obetz, et al., Case No. 18-00235 (the “Adversary Action”).

         LL.    On April 26, 2019, Defendants Molly Obetz, Samuel J. Obetz, Howard W. Cramer,
 Jr., Kathleen A. Cramer, Lyons & Obetz, 202 Greenfield General LLC, 202 Greenfield, LP, Doe
 Run Road, LLC, 149 Doe Run Road, LP, 149 Doe Run Road GP, LLC, JW Bishop Properties
 LLC, 535 Stiegel Valley Road, LLC, OL Partners, LLC, G-Force Sportfishing, Inc., and JSB
 Retention LLC filed an Answer to the Compaint in the Adversary Proceeding together with
 Affirmative Defenses and Crossclaims in which the allegations, including in essence the Recitals
 above, were denied.

        MM. On May 9, 2019, Defendants Robert Seth Obetz, Robert W. Obetz, Jr., Marjorie S.
 Obetz and Melissa Obetz filed an Answer to the Compaint in the Adversary Proceeding together
 with Affirmative Defenses and Crossclaims in which the allegations, including in essence the
 Recitals above, were denied.

        NN. The Parties have agreed to resolve any and all of the claims filed by the Trustee in
 the Adversary Action against the Defendants according to the terms set forth herein.

         NOW, THEREFORE, for good and valuable consideration, including the mutual
 covenants set forth below, the receipt and sufficiency of which the Parties hereby acknowledge
 and intending to be legally bound, the Parties hereby agree as follows:

                                         AGREEMENT

        1.      Incorporation. The Recitals set forth above are hereby incorporated in full and
 made a part of this Agreement. However, the Recitals are not to be construed as stating
 uncontested facts or deemed to be admissions by the Defendants.

        2.      Court Approval. As soon as practicable after the execution hereof by the Parties,
 the Trustee shall file with the Bankruptcy Court a Motion for entry of an Order approving this
 Agreement between the Parties pursuant to Fed. R. Bankr. P. 9019 and Fed. R. Civ. P. 41. If this
 Agreement is not approved by the Bankruptcy Court, this Agreement shall be null and void and
 made without prejudice to either party. This Agreement shall be deemed effective (the “Effective
 Date”) on the date that the Bankruptcy Court enters the Order approving this Agreement.
        

         3.       Settlement Payments To The Trustee. Within ten (10) days of the Effective
 Date, and according to the terms set forth in the policy releases executed by Defendants and the
 Trustee, which are attached hereto collectively as Exhibit A and incorporated herein as if set
 forth in full (the “Policy Releases”), United States Liability Insurance Company (“USLI”) and
 Travelers Casualty and Surety Company of America (“Travelers”) will issue payments to the
 Trustee as follows (the “Settlement Payments”):


                                                 5
 114848909.v2
Case 18-00235-mdc           Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50                   Desc Main
                                      Document Page 12 of 41



                 a.     USLI, on behalf of Judith A. Avilez, Karen L. Connelly, Michele K.
                 Klusewitz, a/k/a Michele Kelly, Jeffrey B. Lyons, Julie Lyons, Molly S. Obetz,
                 Samuel J. Obetz, Melissa Obetz, Robert Seth Obetz, Robert W. Obetz, Jr., and
                 Marjorie Obetz will issue a lump sum payment to the Trustee in the amount of
                 $1,640,000.00; and

                 b.     Travelers, on behalf of Robert W. Obetz, Jr., Marjorie Obetz, Robert Seth
                 Obetz, Melissa Obetz, Jeffrey B.. Lyons, and Julie Lyons, will issue a lump sum
                 payment to the Trustee in the amount of $650,000.00.

        The Settlement Payments shall be made by wire transfer or check made payable to the
 Trustee and delivered to Christine C. Shubert, Esquire, Chapter 7 Trustee, 821 Wesley Avenue,
 Ocean City, New Jersey 08226.

          4.      Payments To Judith Avilez’s Defense Counsel. Within ten (10) days of the
 Effective Date, and according to the terms set forth in the attached Policy Releases, USLI, on
 behalf of its insured, Judith Avilez, shall issue a lump sum payment in the amount of $10,000.00
 to the law firm of Rush Law Group, LLC, as a full and final payment for the costs of Ms.
 Avilez’s defense in connection with the Adversary Action and all related criminal proceedings.
 In exchange for Ms. Avilez’s execution of USLI’s Policy Release, the Trustee will withdraw her
 pending objections to the Motion for Entry of an Order Determining that a Directors and
 Officers Liability Insurance Policy is Not Property of the Bankruptcy Estate or, in the
 Alternative, for Relief from the Automatic Stay, to Allow Advancement and Payment of Defense
 Costs from Directors and Officers Liability Insurance Policy [D.N. 122].

         5.      Turnover of Interest in the Properties.

                 a.     Within twenty (20) business days of presentation by the counsel for the
 Trustee, or as soon as practicable given Mr. Lyons’ incarceration, the Defendants, subject to
 review, will execute all documents properly in form and substance as may be necessary to
 transfer each and all of their respective rights, titles, responsibilities, and interests in and to the
 Properties2 to the Trustee (the “Property Transfers”), including, but not limited to, executing quit
 claim deeds substantially in the forms collectively attached hereto as Exhibit B.

                 b.     The Defendants shall absolutely and irrevocably assign, transfer, and
 convey to the Trustee any and all of their rights, title, and interests in and to any and all tax
 refunds and tax credits received since the commencement of the Adversary Proceeding for tax
 periods through through June 6, 2018, the Petition Date. Upon receipt, the Defendants shall
 immediately assemble, turnover, and deliver to the Trustee any and all tax refunds and tax credits
 for tax periods through the Petition Date..

                 c.    The Parties acknowledge that the 55 Doe Run Road Loan, the 202
 Greenfield Road Loan, the Doe Run Road Property Loan, and the 149 Doe Run Road Loan
 (together, the “Loans”) remain outstanding and encumber the Properties that are subject to the

 2
  The term “Properties” as used herein refers to 55 Doe Run Road, 41 Doe Run Road, 202 Greenfield Road, 62 Doe
 Run Road, 45 Doe Run Road, 40127 Fenwick Avenue, 149 Doe Run Road, and the Sayre Property.

                                                       6
 114848909.v2
Case 18-00235-mdc          Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50                 Desc Main
                                     Document Page 13 of 41



 Loans. The Parties agree and acknowledge that the Property Transfers are subject to, and are not
 intended to interfere with, Fulton Bank’s rights under the Loans. The Defendants agree to
 provide any documentation requested by the Trustee and/or Fulton Bank for purposes of
 transferring the Loans to the Trustee.

                 d.     The Parties acknowledge the Property Transfers are subject to the
 applicable liens and encumbrances which will attach to the proceeds of the Trustee’s sale of the
 properties, with the Trustee’s sale to be free and clear. The Defendants having no further
 obligations or responsibilities as to the Property Transfers.

                 e.     The Parties agree that the basis in the properties being transfered will be
 set in good faith by agreement between the respective transferring real estate entities and the
 Trustee, or otherwise the properties are being transfered for current fair market value.

               f.      The Parties acknowledge that the Trustee will bear all costs incurred in
 connection with the Property Transfer, including all taxes, fees and costs.

                g.     The Parties acknowledge that, pursuant to the Court’s Order Appointing
 Rent Receiver dated August 29, 2019 (the “Order Appointing Receiver”) [D.I. 162], Thomas J.
 Beane’s rights and duties as the Receiver shall cease and terminate without further action. Any
 funds remaining in the Receiver’s account after the payment of all Expenses and Receiver
 Expenses (as those terms are defined in the Order Appointing Receiver) will be delivered to the
 Trustee.

                h.      The Parties acknowledge that the Sayre Property is currently tenant
 occupied and that the Trustee is holding the tenant’s rental payments in escrow. Upon the
 Effective Date, all Sayre Property rents that are held in escrow will be released to the Trustee.

         6.      Turnover of Interests in Summit Shares. Within twenty (20) business days of
 the presentation by the counsel for the Trustee, or as soon as practicable given Mr. Lyons’
 incarceration, Jeffrey B. Lyons, Robert Seth Obetz, Robert W. Obetz, Jr., and JSB Retention,
 LLC shall subject to review, execute all documents properly in form and substance as may be
 necessary, to assign, transfer, and convey to the Trustee, all of their rights, titles, and interests in
 and to the their shares of Summit Insurance Ltd. (the “Summit Shares”), and any and all
 dividends, distributions, and other rights and privileges incidental to their ownership of the
 Summit Shares.

          7.      OL Partners, LLC. Within twenty (20) business days of the Effective Date, or as
 soon as practicable given Mr. Lyons’ incarceration, in addition to transferring 60 Doe Run Road
 (as set forth in Paragraph 5 above), Robert Seth Obetz and Mr. Lyons shall take all steps
 necessary, including, but not limited to, executing any documentation necessary, to assign,
 transfer, and convey to the Trustee, all of their rights, titles, and interests in and to OL Partners,
 LLC and all assets owned by OL Partners, LLC (the “OL Partners’ Assets”).




                                                     7
 114848909.v2
Case 18-00235-mdc         Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50              Desc Main
                                    Document Page 14 of 41



         8.      Right of First Refusal. With respect to 45 Doe Run Road and the OL Partners’
 Assets, only, Robert Seth Obetz shall retain a right of first refusal according to the terms set forth
 herein:
                 a.       45 Doe Run Road. After 45 Doe Run Road has been transferred to the
 Trustee, the Trustee intends to sell 45 Doe Run Road to the highest bidder at auction. The Trustee
 represents and warrants that 45 Doe Run Rd. will be sold independently from any of the other
 Properties being trasnfered to the Trustee consistent with Paragraph 5 above, and that it will not
 be partnered with or otherwise included in any potential block sale of the Properties identified in
 Paragrpah 5 above or any other assets being turned over to the Trustee pursuant to this
 Agreement. Within ten (10) days of the auction, Robert Seth Obetz shall notify the Trustee in
 writing whether he wishes to purchase 45 Doe Run Road at a price that exceeds the miniminal
 incremental bid above the highest bid received at the auction. The miniminal incremental bid will
 be established and disclosed at the auction. There will be no reserve. If Robert Seth Obetz fails
 to provide the Trustee with notice of his intention to purchase 45 Doe Run Road within the 10-
 day period, the Trustee shall be free to convey, assign, or otherwise transfer 45 Doe Run Road to
 the third party at the price established at the auction.

                 b.      OL Partners’ Assets. After the OL Partners’ Assets have been transferred
 to the Trustee, the Trustee intends to sell the OL Partners’ Assets to the highest bidder at auction.
 Within ten (10) days of the auction, Robert Seth Obetz shall notify the Trustee in writing whether
 he wishes to purchase the OL Partners’ Assets at a price that exceeds the miniminal incremental
 bid above the highest bid received at the auction. The miniminal incremental bid will be
 established and disclosed at the auction. There will be no reserve. If Robert Seth Obetz fails to
 provide the Trustee with notice of his intention to purchase the OL Partners’ Assets within the 10-
 day period, the Trustee shall be free to convey, assign, or otherwise transfer the OL Partners’
 Assets to the third party at the price established at the auction.

                 c.     Good Faith. The Trustee will provide counsel for Robert Seth Obetz with
 a copy of the the auction listing for these two items one day in advance of the scheduled auction,
 and Robert Seth Obetz and the Trustee agree that all best efforts will be made to conduct the
 auction in good faith.

        9.      Stipulation of Dismissal. Within twenty (20) days of the Trustee’s receipt of the
 Settlement Payments and the Defendants’ full compliance with the provisions set forth in
 Paragraphs 5, 6, 7 and 8 above, the Parties shall file a Stipulation of Dismissal With Prejudice in
 the Adversary Action pursuant to F.R.C.P. 41(a)(1)(A)(ii) (the “Stipulation of Dismissal”).

         10.    Release Of Escrowed Funds. On or about June 26, 2019, the Trustee, Jefffrey B.
 Lyons, Julie Lyons, and Fulton Bank, N.A., entered into a Settlement Agreement (the “June 2019
 Setttlement Agreement,” attached hereto as Exhibit C), relating to, among other things, 40127
 Fenwick Avenue, the real property located at 2601 Old Orchard Road, Lancaster, PA 17601 (the
 “Real Lancaster Property”), and a certificate of deposit and related bank account at Fulton Bank.
 Any and all proceeds that are being held in escrow pursuant to the terms of the June 2019
 Settlement Agreement shall be released to the Trustee upon the filing of the Stipulation of
 Dismissal. In addition, Robert Seth Obetz and Melissa Obetz entered into an agreement with the
 Trustee wherein their respective equity interest in the sale of the property at 40127 Fenwick


                                                   8
 114848909.v2
Case 18-00235-mdc        Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50              Desc Main
                                   Document Page 15 of 41



 Avenue was to be held in trust by the Title Company serving as escrow agent for the sales
 transaction. Those funds being held in trust from the sale of the 40127 Fenwick Avenue property
 shall be released to the Trustee upon the filing of the Stipulation of Dimissal.

          11.     Mutual Release. Except for their obligations under the Agreement, and in
 consideration of the provisions set forth in this Agreement and in the attached Policy Releases, the
 Parties and their respective agents, heirs, successors, assigns, personal representatives, attorneys,
 and anyone claiming through or on behalf of them, hereby remise, release and forever discharge
 each other and their respective agents, heirs, successors, assigns, personal representatives,
 attorneys, and anyone claiming through or on behalf of them, from any and all claims, actions,
 liabilities, debts and causes of action, whatsoever, whether in law or in equity, whether known or
 unknown, which the Parties and anyone claiming through or on behalf of them have, ever had,
 might have had or might have in the future, arising out of or in connection with, in whole or in
 part, and relating in any way to the allegations set forth in the Adversary Action, and all other
 disputes arising out of or related to the Debtors’ bankruptcy cases, from the beginning of time to
 the end of time. The release provided in this paragraph will be effective upon the filing of the
 Stipulation of Dismissal.

         12.     Entire Agreement. This Agreement sets forth the entire agreement and
 understanding of the Parties hereto with respect to the subject matter herein and supersedes and
 merges all prior oral and written agreements, discussions and understandings between the Parties
 with respect thereto, and none of the Parties shall be bound by any conditions, inducements or
 representations other than as expressly provided for herein. Notwithstanding the foregoing,
 nothing set forth in this Agreement is intended to rescind, modify, or supersede the June 2019
 Settlement Agreement, the Settlement Agreement by and between the Trustee and Michelle
 Goodin dated February 12, 2020, and/or the Settlement Agreement by and between the Trustee
 and Karen Connelly dated April 14, 2020 (collectively, the “Prior Settlement Agreements”), all
 of which are incorporated into this Agreement as if set forth fully herein. In the event of any
 inconsistency between the provisions of this Agreement and the Prior Settlement Agreements,
 the Prior Settlement Agreements will prevail.

        13.     Amendment. No term of this Agreement may be waived, modified or amended
 except in writing signed by the Party against whom enforcement of the waiver, modification or
 amendment is sought.

         14.    Authority to Execute Agreement. Each Party covenants and represents that it is
 fully authorized to enter into this Agreement and to carry out the obligations provided for in this
 Agreement. Where a person has executed this Agreement on behalf of a Party, that person
 covenants, warrants, and represents that he or she is authorized to do so by that Party.

        15.     Governing Law. This Agreement shall be governed by Pennsylvania law,
 without regard to principles of conflicts of laws.

        16.     Severability. In the event that any provision of this Agreement should be held to
 be void, voidable, or unenforceable, the remaining portions shall remain in full force and effect.



                                                  9
 114848909.v2
Case 18-00235-mdc        Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50           Desc Main
                                   Document Page 16 of 41



         17.    Counterparts. This Agreement may be executed in one or more counterparts,
 including by facsimile, each of which shall be deemed an original, but all of which together
 constitute one and the same instrument. Facsimile and electronic copies of executed copies of this
 Agreement shall be deemed the equivalent of an original copy of this Agreement for all purposes.




                                  [Signatures on following page]




                                                10
 114848909.v2
Case 18-00235-mdc   Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                              Document Page 17 of 41
Case 18-00235-mdc   Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                              Document Page 18 of 41
Case 18-00235-mdc   Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                              Document Page 19 of 41
Case 18-00235-mdc   Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                              Document Page 20 of 41



                                 Exhibit “A”
Case 18-00235-mdc        Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50            Desc Main
                                   Document Page 21 of 41



                              FULL POLICYHOLDER RELEASE

         WHEREAS, the undersigned individual (hereinafter “Releasor”) was either a director,
 officer, trustee, committee member, managing member and/or employee of Worley & Obetz,
 Inc., (hereinafter “WO”), or a spouse or domestic partner of the same; and

        WHEREAS, United States Liability Insurance Company (hereinafter “USLI”) issued an
 insurance policy to WO bearing policy number CD 1000392O (the “Policy”), which included
 Corporate Directors and Officers Liability Coverage, in accordance with its terms and
 conditions, with a policy period of May 1, 2018 to May 1, 2019; and

        WHEREAS, on June 6, 2018, WO filed a voluntary petition for relief under Chapter 7 of
 the Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of
 Pennsylvania; and

         WHEREAS, on December 6, 2018, Christine Schubert, as Chapter 7 Trustee for the
 Estate of WO (“Trustee”), filed a First Amended Complaint in an adversary proceeding against
 Judith A. Avilez, Karen L. Connelly, Michele K. Klusewitz a/k/a Michele Kelly, Jeffrey B.
 Lyons, Julie Lyons, Molly S. Obetz, Samuel J. Obetz, Melissa Obetz, Robert Seth Obetz, Robert
 W. Obetz, Jr., and Marjorie Suzanne Obetz, among others; (the “Trustee’s Adversary
 Proceeding”); and

         WHEREAS, USLI, through counsel, issued letters to the individually named defendants
 in the Trustee’s Adversary Proceeding, as well as WO, setting forth USLI’s coverage position
 regarding defense and indemnity of the claims raised in the Trustee’s Adversary Proceeding and
 disclaiming and/or reserving all rights under the Policy, such letters expressly incorporated into
 the terms of this Release as if set forth in full; and

         WHEREAS, USLI has agreed with the Trustee to compromise its coverage position and
 to pay a portion of the Coverage Part A: Corporate Directors and Officers Coverage Part Limits
 of Liability in conjunction with the Trustee’s agreement to compromise its claims and/or
 potential claims against Releasor according to the terms of the Settlement Agreement dated June
 __, 2020 by and between the Trustee, on the one hand, and Jeffrey B. Lyons, Julie H. Lyons,
 Judith A. Avilez, Karen L. Connelly, Robert Seth Obetz, Robert W. Obetz, Jr., Marjorie S.
 Obetz, Melissa Obetz, Molly Obetz, Samuel J. Obetz, Howard W. Cramer, Jr., Kathleen A.
 Cramer, Lyons & Obetz, 202 Greenfield General LLC, 202 Greenfield, LP, Doe Run Road,
 LLC, 149 Doe Run Road, LP, 149 Doe Run Road GP, LLC, JW Bishop Properties LLC, 535
 Stiegel Valley Road, LLC, OL Partners, LLC, G-Force Sportfishing, Inc., and JSB Retention
 LLC, on the other (the “Settlement Agreement”); and

        WHEREAS, USLI’s payment to the Trustee is made exclusively from the “Coverage
 Part A” Limits of Liability and not the “Additional Defense Limit of Liability” as those terms
 appear on the Policy Declarations Page, form # CD-DEC (10/12); and

        WHEREAS, USLI’s agreement to pay a portion of the Policy Coverage Part A limits to
 the Trustee is contingent upon Releasor’s agreement to provide a “full policy release” to USLI

 26684561.v1
 111486785
 111491268
Case 18-00235-mdc        Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50             Desc Main
                                   Document Page 22 of 41



 and to relinquish any and all rights with respect to the policy, including, but not limited to,
 defense or indemnity for the Trustee’s Adversary Proceeding as well as any and all claims,
 whether known or unknown, and whether related or unrelated to the Trustee’s Adversary
 Proceeding, regardless of whether Releasor was a named defendant in the Trustee’s Adversary
 Proceeding and/or previously released by the Trustee for consideration other than that set forth
 herein; and

        WHEREAS, Releasor’s agreement to provide a “full policy release” is supported by
 good consideration not only by USLI’s payment to the Trustee, but also by the Trustee’s
 compromise of certain claims available to her as set forth in the Settlement Agreement; and

        NOW, THEREFORE, Releasor, intending to be legally bound, hereby agrees as
 follows:

        1.      POLICY RELEASE

          Releasor acknowledges that there are coverage issues with regard to the USLI Policy
 terms and conditions, and the pleadings in the Trustee’s Adversary Proceeding as set forth in
 correspondence from coverage counsel for USLI to Releasor and incorporated herein as if set
 forth in full. As consideration for USLI’s payment to the Trustee, and other consideration,
 including, but not limited to, the terms set forth in the Settlement Agreement, and
 notwithstanding these coverage issues, Releasor and his or her successors, heirs, executors,
 administrators, attorneys, agents, and assigns, hereby releases, acquits, and forever discharges
 USLI, including its current and former subsidiaries, business units, equity holders, heirs,
 executors, administrators, predecessors, insurers, reinsurers, auditors, agents, assigns, attorneys,
 members, managers, parents, affiliates, officers, directors, stockholders, partners, successors,
 employees, as well as all other persons, firms or corporations who Releasor might claim to be
 liable from any and all claims, demands, debts, sums of money, accounts, obligations, rights,
 damages, actions, causes of action, costs, and expenses, whether tangible or intangible, whether
 past or present, known or unknown, asserted or unasserted, in tort or contract, accrued or
 unaccrued, or based on the Policy, and unconditionally and irrevocably discharges and releases
 USLI under insurance policy number CD 1000392O, with effective dates of May 1, 2018 to May
 1, 2019, from any further duty to defend or indemnify or otherwise perform under the policy on
 behalf of Releasor for any claim, whether known or unknown, that has been brought or may be
 brought in the Trustee’s Adversary Proceeding, any criminal prosecution, or any other action
 whatsoever, whether related to the Trustee’s Adversary Proceeding or not. Releasor
 understands and acknowledges that this document constitutes a full policy release and
 relinquishment of all rights under the policy whatsoever, and represents that he or she knowingly
 enters into the same either after consultation with personal counsel not retained on his or her
 behalf by USLI, or with the understanding that he or she has been given the opportunity to
 consult with personal counsel not retained on his or behalf by USLI and has chosen not to do so.

         2.    No Admission of Liability. This Agreement is not intended to and does not
 constitute an admission of wrongdoing or concession of coverage or evidence of liability
 whatsoever with respect to the matters set forth herein, and shall not be construed, offered, or


                                                  2
 111486785
 111491268
Case 18-00235-mdc         Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50               Desc Main
                                    Document Page 23 of 41



 received into evidence as a proposition of law or fact in connection with any matters set forth
 herein.

          3.       Representation of Comprehension of Document. The Releasor warrants and
 represents that, before executing this Release, he or she has been fully informed of its terms,
 contents, conditions and effects; and has had the benefit of the advice of counsel of his or her own
 choosing; and no promise or representation of any kind has been made by Releasor or by anyone
 acting for any Party, except as is expressly stated in this instrument. The Releasor agrees that he
 or she relied solely and completely upon his or her own respective judgments and on the advice of
 counsel of his or her own choosing in making this Release, and that he or she fully understands
 that this is a full, complete and final release of all rights and/or claims whatsoever under the Policy.

        4.      Attorneys’ Fees and Court Costs. Each party shall bear its own attorneys’ fees
 and costs in connection with this Release, except for as provided herein and as provided in the
 Settlement Agreement.

         5.     Severability, Construction, and Counterparts. This Release is intended to be as
 broad and as comprehensive as possible. This Release shall be interpreted in such a manner as to
 be valid and enforceable and to effectuate the intent of the parties. If any provision of this Release
 is held invalid, illegal or unenforceable, the invalidity, illegality or unenforceability of such
 provision will not affect in any way whatsoever its remaining provisions.

          6.     Effective Date and Mutual Cooperation. This Release shall become effective
 immediately upon the Effective Date of the Settlement Agreement, as defined in Paragraph 2 of
 the Settlement Agreement. The Parties agree to cooperate in good faith to effectuate and perform
 all the terms and conditions of this Release.

        7.      Amendment or Waiver. No amendment, deletion, addition, modification or other
 change in this Release or waiver of any right or remedy provided herein shall be effective for any
 purpose whatsoever. No waiver of any right or remedy under this Release on one occasion shall
 be deemed a waiver of such right or remedy on any other occasion.

         8.     Choice of Law. This Agreement is to be construed in accordance with and
 governed by the laws of the Commonwealth of Pennsylvania without giving effect to any choice
 of law rule that would cause the application of the laws of any jurisdiction other than the laws of
 the Commonwealth of Pennsylvania.

         9.      No Contra Proferentem. The Releasor and his or her counsel, if any, have
 participated in the drafting and negotiation of this document and for all purposes this Release.
 Each and every provision of the Release shall be deemed to have been drafted jointly by each of
 the Parties hereto. The parties expressly waive the doctrine of contra proferentem.

        10.     Entire Agreement. This Release contains the entire agreement of the Parties
 hereto with regard to the Policy, and shall be binding upon and inure to the benefit of the respective
 executors, administrators, personal representatives, heirs, successors, assigns, agents, principals,
 servants, representatives, officers, directors, attorneys, employees, employers, board members,
 shareholders, parents, subsidiaries, predecessors, affiliates, and divisions of each. This Release
                                                    3
 111486785
 111491268
Case 18-00235-mdc         Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50           Desc Main
                                    Document Page 24 of 41



 represents the complete undertaking and agreement of the Parties with respect to the subject matter
 hereof and supersedes any and all prior or contemporaneous discussions, negotiations,
 correspondence and/or drafts.

       11.    Section Headings. The headings of Sections in this Release are provided for
 convenience only and will not affect its construction or interpretation.



                                              _______________________________________
                                               (Releasor)




 State of Pennsylvania
 County of ________________________


 Signed before me on _______________________ (date)

 by ______________________________ (name(s) of individual(s)).


 ____________________________________________________

 (Signature of notarial officer)



 My commission expires:




                                                 4
 111486785
 111491268
Case 18-00235-mdc   Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                              Document Page 25 of 41



                                 Exhibit “B”
Case 18-00235-mdc               Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                                          Document Page 26 of 41




                                             QUITCLAIM DEED

                                                    from

                      _________________________________________________

                                                      to

                      _________________________________________________




                                                  Premises:

                                             _________________
                                             City of ___________
                                             __________ County, Pennsylvania
                                             Tax Parcel No.:




 The address of the above-named Grantee is:

 ________________________
 ________________________

 By:_______________________




 Active\115210216.v1-10/14/20
Case 18-00235-mdc               Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50        Desc Main
                                          Document Page 27 of 41



 Prepared by :
 ________________________
 ________________________
 ________________________
 ________________________
 Tax Parcel No.

 Record and return to:
 ________________________
 ________________________
 ________________________
 ________________________


                                             QUITCLAIM DEED


         THIS INDENTURE is made the _____ day of __________, 2020, but intended to be
 effective as of ____________, 2020 between ____________________ (hereinafter called the
 Grantor), of the one part, and, _______________________ (hereinafter called the Grantee), of
 the other part.

        WITNESSETH, that the said Grantor for and in consideration of the sum of ONE
 DOLLAR 00/100 ($1.00) lawful money of the United States of America, unto it well and truly
 paid by the said Grantee, at or before the sealing and delivery hereof, the receipt whereof is
 hereby acknowledged, has remised, released and quit-claimed, and by these presents does
 remise, release and quit-claim unto the said Grantee, its successors and assigns, the premises
 described as follows:

        ALL THAT CERTAIN lot or piece of ground more particularly described on Exhibit
 “A” attached hereto and forming a part hereof.

          TOGETHER with all and singular the buildings, improvements, ways, streets, alleys,
 driveways, passages, waters, water-courses, rights, liberties, privileges, hereditaments and
 appurtenances, whatsoever unto the hereby granted premises belonging, or in any wise
 appertaining, and the reversions and remainders, rents, issues and profits thereof; and all the
 estate, right, title, interest, property, claim and demand whatsoever of it, the Grantor, as well at
 law as in equity, or otherwise howsoever, of, in, and to the same and every part thereof.

        TO HAVE AND TO HOLD the said lots or pieces of ground above described together
 with the buildings and improvements thereon erected, hereditaments and premises hereby
 granted, or mentioned and intended so to be, with the appurtenances, unto the Grantee, its
 successors and assigns, to and for the only proper use and behoof of the Grantee, its successors
 and assigns forever.



 Active\115210216.v1-10/14/20
Case 18-00235-mdc               Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                                          Document Page 28 of 41




        IN WITNESS WHEREOF, the Grantor has caused this Indenture to be executed by its
 duly authorized officers, under its seal, on the day and year first above written.


                                                               ______________________________


                                                               By:
                                                               Name:
                                                               Title:




 Active\115210216.v1-10/14/20
Case 18-00235-mdc               Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                                          Document Page 29 of 41




 COMMONWEALTH OF PENNSYLVANIA                            :
                                                         : ss
 COUNTY OF                                               :


        On this, the _____ day of ___________ 2020, before me, the undersigned officer,
 personally appeared ________________, who acknowledged himself/herself to be the
 ______________ of _____________________________, and that he/she, executed the foregoing
 instrument for the purposes therein contained.

         IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




                                                   ___________________________________
                                                               Notary Public


                                                                [Notarial Seal]




 Active\115210216.v1-10/14/20
Case 18-00235-mdc               Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                                          Document Page 30 of 41




                                                EXHIBIT “A”

                                     Legal Description of the Property




 Active\115210216.v1-10/14/20
Case 18-00235-mdc   Doc 275     Filed 12/16/20 Entered 12/16/20 16:09:50   Desc Main
                              Document Page 31 of 41



                                 Exhibit “C”
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 232ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 333ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 434ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 535ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 636ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 737ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 838ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered       06/26/19
                                                         12/16/20    17:10:57
                                                                  16:09:50     Desc
                                                                            Desc Main
                            Exhibit A Page
                           Document     Page 939ofof1141
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered      06/26/19
                                                        12/16/20    17:10:57
                                                                 16:09:50     Desc
                                                                           Desc Main
                            Exhibit A Page
                           Document     Page1040ofof11
                                                     41
 Case18-00235-mdc
Case  18-13774-mdc Doc
                    Doc275
                        808-1    Filed
                             Filed     06/26/19
                                   12/16/20       Entered
                                              Entered      06/26/19
                                                        12/16/20    17:10:57
                                                                 16:09:50     Desc
                                                                           Desc Main
                            Exhibit A Page
                           Document     Page1141ofof11
                                                     41
